DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 5/17/2022 is acknowledged.

Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.

Priority
It is noted that a certified copy of PCT/CN2017/119342 has not been received in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Only the abstracts of CN 106498040, CN 104032377 and CN 104350374 have been considered because the bodies of the documents have not been translated to English.

Drawings
The drawings received 6/23/2020 are objected to because:
In Figure 1, the text is pixelated such that it is not suitable for publication purposes.
In Figure 2, the elements – 5’ and 3’ – are pixelated and faint such that they are not suitable for publication purposes.
In Figure 3, the elements – 5’ and 3’ – are pixelated and faint such that they are not suitable for publication purposes.
In Figure 5, the text is pixelated and small such that it is not suitable for publication purposes.
In Figure 7, the use of color in the boxes renders the text not suitable for publication purposes.
In Figure 8, the text of the right axis is pixelated and small such that it is not suitable for publication purposes.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it exceeds the allowable word count.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2, 4, 7, 13, 15 and 17 are objected to because of the following informalities:  the claims each recite “a carrier with cell tag” and “a carrier with molecule tag” rather than “a carrier with a cell tag” and “a carrier with a molecule tag”, respectively.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim recites “from one same single cell” rather than “from one single cell” or “from the same single cell”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 10-12, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites a process by which a carrier with a cell tag is prepared. It is unclear if the process is required as an active method step within the method or if the language is merely describing the structure of the carrier with a cell tag in terms of how it is made.
Regarding claim 5, the claim recites a process by which a carrier with a molecule tag is prepared. It is unclear if the process is required as an active method step within the method or if the language is merely describing the structure of the carrier with a molecule tag in terms of how it is made.
Regarding claim 6, the claim recites “the 5’ end region”. The recitation lacks proper antecedent basis as the claim fails to previously set forth a region located at the 5’ end of the first single-stranded DNA molecule.
Regarding claim 10, the claim recites “the sequence count” in line 3. The recitation lacks proper antecedent basis as the claim fails to previously set forth a “sequence count” or a step in which logically a “sequence count” is a result.
Regarding claim 11, the claim recites “from the 5’ [Wingdings font/0xE0] 3’ direction”. It is unclear if a specific orientation for the unique transcript tag and the mRNA capture region are intended within a 3’ end region of the third single-stranded DNA molecule.
Regarding claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “the unique transcript tag consists of 8 to 50 nucleotides”, and the claim also recites “preferably 8 to 20 nucleotides” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “a large number of the DNA molecules II belonging to the same type”, and the claim also recites “particularly 10,000,000 or more DNA molecules II”, “preferably 1000,000,000 or more DNA molecules II” and “more preferably 500,000,000 or more DNA molecules II”, which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 14, it is unclear what is encompassed by a “large” number. For example, is 100,000 a “large” number but not 95,000 or 50,000.
Regarding claim 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “a large number of the DNA molecules I belonging to the same type”, and the claim also recites “particularly 10,000 or more DNA molecules I”, “preferably 50,000 or more DNA molecules I” and “more preferably 80,000 or more DNA molecules I”, which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 16, it is unclear what is encompassed by a “large” number. For example, is 9,000 a “large” number but not 5,000 or 1,000.
Regarding claim 17, the phrase "such as" in lines 2 and 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “the unique transcript tag consists of 4 to 50 nucleotides”, and the claim also recites “preferably 8 to 20 nucleotides” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 19, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2016/0312276 A1) and Gormley (US 2014/0194324 A1).
Regarding claim 1, Fu teaches utilizing a bead carrier with a cell tag or cellular label to capture mRNA molecules from a single cell and making cDNA from the captured mRNA. See e.g., para. 4, 7, 8 and 10; and Fig. 4, 5, 21, 31 and 32.
The bead carrier also includes molecular barcodes or labels that label each captured mRNA (Fig. 5; and para. 10, 12 and 89). Thus, each cDNA derived from the captured mRNA has a shared cell label reflecting the cellular source and a unique molecular barcode specific to the individual mRNA.
Fu teaches high-throughput sequencing of the cDNA, which may be fragmented. See e.g., para. 79 and 268-269; and Fig. 32.
Fu teaches assembling sequences from the sequencing data to obtain mRNA molecule sequences based on cell and molecular tag (para. 7 and 266).
Fu also teaches the methods may incorporate elements of transposome-based fragmentation (para. 49 and 235-238; Fig. 32).
Regarding claims 2 and 3, Fu teaches the stochastically barcoded nucleic acids or “DNA molecule II” on the beads are double-stranded (para. 9). In order to capture mRNA, one of ordinary skill in the art would appreciate that the stochastically barcoded nucleic acids on the beads are partially double-stranded, such that a single-stranded portion can capture mRNA through hybridization.
Regarding claim 4, Fu teaches the structure as depicted in at least Fig. 4 and as noted above, the stochastically barcoded nucleic acids or “DNA molecule II” on the beads are double-stranded (para. 9).
Regarding claim 7, Fu teaches capturing the mRNA in a microwell. See e.g., para. 188; and Fig. 5. 
Regarding claims 8 and 9, Fu teaches enriching cDNA through PCR reactions. See e.g., Fig. 5.
Regarding claims 10-11, as noted above, Fu teaches utilizing a bead carrier with a cell tag or cellular label to capture mRNA molecules from a single cell and making cDNA from the captured mRNA. See e.g., para. 4, 7, 8 and 10; and Fig. 4, 5, 21, 31 and 32.
The bead carrier also includes molecular barcodes or labels that label each capture mRNA (Fig. 5; and para. 10, 12 and 89). Thus, each cDNA derived from the captured mRNA has a shared cell label reflecting the cellular source and a unique molecular barcode specific to the individual mRNA.
Fu further teaches quantifying cDNA by counting tags. See e.g., para. 3, 12 and 259.
The tags have a length of 15 nucleotides (para. 79 and 88).
Regarding claims 13 and 15, Fu teaches the cell labels of bead have the same sequence (para. 87).
Regarding claim 14, Fu teaches a large number of stochastically barcoded nucleic acids per bead (para. 155).
Regarding claim 17, Fu teaches the carriers as a whole have one or more sets of cell tags such that the mRNA from multiple cells may be tagged (para. 88).
Fu further teaches sets of molecule labels such that individual mRNA may be tagged (para. 89).
Regarding claim 18, Fu teaches the tags have a length of 15 nucleotides (para. 79 and 88).
Regarding claim 19, Fu teaches the bead is magnetic (para. 104).
While Fu teaches the above elements, Fu does not teach utilizing a transposase complex and a carrier with a molecular tag to obtain cDNA fragments with molecule tags and the molecule tags are the same for cDNA fragments from the same cDNA (claim 1) or the elements of claims 5, 6, 12 and 16.
Regarding claim 1, Gormley teaches utilizing a transposase complex and a carrier bead with a molecule tag to obtain cDNA fragments with molecule tag. See e.g., Fig. 14 and 16; and para. 100, 120.
The molecule tag is the same for each cDNA fragment on the bead (para. 118, 121).
Gormley teaches sequencing the tagged cDNA fragments (para. 84).
Gormley teaches sequencing the fragments and using the tag or index to assemble longer sequence reads for each cDNA (para. 10 and 110).
Regarding claims 5 and 6, Gormley teaches the molecule tag on the carrier is double stranded (para. 44) and is partially double stranded (Fig. 2a and 2b, 4a and 4B and 14).
Gormley teaches the molecule tag is attached to the bead and includes a transposase complex capture region (para. 22, 23, 95-98, 129 and 142; and Fig. 5 and 6).
While Gormley does not the particular orientation of the carrier and DNA molecule I, the claimed elements are merely arrangement of the elements of Gormley.
Regarding claims 8-9, Gormley teaches enrichment via amplification (para. 59, 60 and 75-82).
Regarding claim 12, Gormley teaches all of one transposon is captured by the transposase complex capture region and the other is not stranded (Fig. 2a and 2b, 4a and 4B and 14).
Regarding claim 16, Gormley teaches the carrier has at least 1,000,000 molecule tags per square mm (para. 58).
Regarding claim 18, Gormley teaches the tag is 10 or 20 nucleotides (para. 49).
Regarding claim 19, Gormley teaches the beads are magnetic (para. 56).
Gormley does not specifically teach capturing mRNA with a carrier (claim 1) or the elements of claims 2, 3, 4, 7, 10-11, 13-15 and 17.
It would have been prima facie obvious to the ordinary artisan to have modified the method of Fu by incorporating the fragmenting and tagging elements of Gormley. One would have been motivated to make such a modification as it allows one to assemble long reads (para. 10 and 110-127). The modification has reasonable expectation of success as it combines elements related to generating and sequencing of cDNA according to known parameters.
Alternatively, it would have been prima facie obvious to the ordinary artisan to have modified the method of Gormley by incorporating the steps of capturing and synthesizing cDNA of Fu. One would have been motivated to make the modification as it provides steps related to the tracking and analysis of individual mRNA from a single cell allowing one to analyze expression patterns on the level of a single cell.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634